                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6                                        SAN JOSE DIVISION

                                   7
                                        CYNTHIA A. MUSUMECI,
                                   8                                                      Case No. 5:20-cv-00454-EJD
                                                      Plaintiff,
                                   9                                                      ORDER DENYING MOTION FOR
                                                v.                                        LEAVE TO FILE MOTION FOR
                                  10                                                      RECONSIDERATION
                                        MICHAEL MUSUMECI,
                                  11                                                      Re: Dkt. No. 36
                                                      Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          Respondent, proceeding pro se, removed this action, pursuant to 28 U.S.C. §§ 1441 and

                                  14   1446, from the Santa Clara County Superior Court on January 21, 2020. Dkt. No. 1 §§ II, V.

                                  15   Because the notice of removal did not properly attach the pleadings, this Court ordered Defendant

                                  16   to show cause, no later than February 12, 2020, why the action should not be remanded. Dkt. No.

                                  17   10 (the “OSC”). Petitioner filed a brief in support of remand. Dkt. No 16. On February 7, 2020,

                                  18   Respondent filed a motion for an extension of time to respond to the OSC, and the Court granted

                                  19   Respondent an extension until February 26, 2020. Dkt. Nos. 21, 22. On February 26, 2020,

                                  20   Respondent requested a second extension—until March 2, 2020. Dkt. No. 25. The Court granted

                                  21   that extension, but it warned that no further extensions would be granted absent a compelling

                                  22   showing of good cause. Dkt. No. 28. Respondent did not file a response to the OSC by March 2,

                                  23   2020. Accordingly, the Court remanded the case to the Santa Clara County Superior Court on

                                  24   March 3, 2020. Dkt. No. 27 (the “Remand Order”). After the Court posted the Remand Order,

                                  25   Respondent filed a response to the OSC. Dkt. Nos. 28-34. Respondent now moves the Court for

                                  26   leave to file a motion for reconsideration of the Remand Order. Dkt. No. 36.

                                  27          Federal law provides that “[a]n order remanding a case to the State court from which it was

                                  28   Case No.: 5:20-cv-00454-EJD
                                       ORDER DENYING MOTION FOR LEAVE TO FILE MOTION FOR RECONSIDERATION
                                                                        1
                                   1   removed is not reviewable on appeal or otherwise,” with two exceptions that are not relevant here.

                                   2   28 U.S.C. § 1447(d). The Ninth Circuit has held that “[t]his language has been universally

                                   3   construed to preclude not only appellate review but also reconsideration by the district court.

                                   4   Once a district court certifies a remand order to state court it is divested of jurisdiction and can

                                   5   take no further action on the case.” Seedman v. U.S. Dist. Court for Cent. Dist. of California, 837

                                   6   F.2d 413, 414 (9th Cir. 1988).

                                   7          This court lacks jurisdiction to reconsider its Remand Order. Respondent’s motion for

                                   8   leave to file motion for reconsideration is denied. The clerk shall serve a copy of this order on

                                   9   Respondent and shall transmit this order to the Santa Clara County Superior Court.

                                  10          IT IS SO ORDERED.

                                  11   Dated: March 9, 2020

                                  12                                                     ______________________________________
Northern District of California
 United States District Court




                                                                                         EDWARD J. DAVILA
                                  13                                                     United States District Judge
                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28   Case No.: 5:20-cv-00454-EJD
                                       ORDER DENYING MOTION FOR LEAVE TO FILE MOTION FOR RECONSIDERATION
                                                                        2
